                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

UNITED STATES OF AMERICA                            CASE NO. 3:19-CR-00198
                                                    CASE NO. 3:21-CV-01755

VERSUS                                              JUDGE TERRY A. DOUGHTY

THOMAS A DICKERSON (01)                             MAG. JUDGE KAYLA D. MCCLUSKY


                                  MEMORANDUM ORDER

        Before the Court is a pro se Motion to Vacate under 28 U.S.C. § 2255 filed by Defendant

Thomas A. Dickerson (“Dickerson”) [Doc. No. 34].

        The Motion to Vacate under 28 U.S.C. § 2255 was filed on June 21, 2021. A response

[Doc. No. 37] was filed by the United States of America (“USA”) on June 28, 2021.

        For the following reasons, Dickerson’s Motion to Vacate under 28 U.S.C. § 2255 [Doc.

No. 34] is DENIED.

   I.      BACKGROUND AND PROCEDURAL HISTORY

        On June 25, 2019 a bill of information was filed charging Dickerson with two counts of

making false statements to the Commodity Credit Corporation (“CCC”) in violation of 15 U.S.C.

§ 714m(a) [Doc. No. 1]. The alleged actions of Dickerson occurred on or about September 29,

2015, and January 2, 2016, when Dickerson applied for a marketing assistance loan through CCC.

Id. On July 15, 2019, Dickerson plead guilty to both counts of the bill of information [Doc. No.

6]. A Pre-Sentence Investigation Report (“PSR”) was ordered. The PSR listed the guideline range

for Count 1 as sixty (60) months of imprisonment and for Count 2 as ten to twenty-seven (10-27)

months. Thereafter, Dickerson submitted three objections, along with filing a Motion for

Downward Departure or in the alternative, for a Variance from the guideline range [Doc. No. 16].



                                               1
The Court then denied Dickerson’s objections to the PSR and denied his Motion for Downward

Departure or Variance.

         The Court imposed a sentence of sixty (60) months on each Count to run consecutively for

a total term of imprisonment for one-hundred twenty (120) months [Doc. No. 22]. Additionally,

the Court entered judgment of supervised release for three (3) years as to each count with

restitution in the amount of $18,048,304.71. Id.

         In the Motion to Vacate [Doc. No. 37], Dickerson argues that he was deprived of his rights

guaranteed by the Fifth and Sixth Amendments of the United States Constitution by having

ineffective counsel during the appellate stage of his criminal case [Doc. No. 34]. He states that his

former counsel failed to support the contentions that the sentence imposed on him involved

unwarranted sentencing disparity, resulting in prejudice. Id. Dickerson argues that appellate

counsel only offered mere statistics instead of controlling precedent because of Dickerson’s lack

of resources. Id. Therefore, Dickerson seeks a new sentence within the calculated guideline range

of seventy (70) to eighty-seven (87) months imprisonment. Id.

         In response to Dickerson’s Motion to Vacate, the USA claims that the Dickerson failed to

provide the necessary research that the attorney could have presented on appeal that would have

changed the outcome of the case [Doc. No. 37]. Dickerson provided no effectual precedent or

reasoning that would add to the statistics that Dickerson’s counsel did provide to the Court. He

merely criticizes his former counsel’s research that was conducted for his case.

   II.      LAW AND ANALYSIS

         In Strickland v. Washington, the Supreme Court of the United States provided a two-prong

test to determine if counsel were unreasonable and due to their unreasonableness and ineffective

actions, resulted in prejudice. Strickland v. Washington, 466 U.S. 668 (1984). In order to prove



                                                   2
that counsel was ineffective, the defendant must validate both prongs of this test. United States v.

Kimler, 167 F.3d 889, 893 (5th. Cir. 1999). When evaluating counsel’s performance, the judicial

scrutiny is highly deferential to avoid “the distorting effects of hindsight.” Carty v. Thaler, 583

F.3d 244, 258 (5th Cir. 2009).

          The first prong of the Strickland v. Washington test states that the defendant must show

that his attorney’s performance was deficient. Strickland, 466 U.S. 668 at 687. Dickerson alleges

that, despite not having enough resources, it is his constitutional right for counsel to undertake

necessary investigation. However, Dickerson does not provide what the necessary investigation

could have been. The counsel admitted there was a lack of resources to specifically detail every

similar case from 2018 to 2019, but that does not automatically establish a breach of one’s rights

guaranteed by the Constitution. Dickerson, in his Motion to Vacate, cites to Ex Parte Briggs, which

held that on behalf of the defendant, there was ineffective counsel due to lack of economic

resources. Ex Parte Briggs, 187 S.W.3d 458, 467 (5th Cir. 2005). However, in that case, the

attorneys thoughtlessly vacated the obvious defense strategy by not raising the sole issue of the

case. Id. Here, that is not the case. Dickerson’s attorney did raise the issue of the case by arguing

that there was unwarranted sentence disparity, and he used national averages to support that

assumption. Therefore, unlike in Ex Parte Briggs, Dickerson’s counsel did raise the main issue of

the appeal with supporting characteristics.

          Because Dickerson failed to establish the first prong of the Strickland test, the second

prong will not be discussed.

          Therefore, Dickerson’s Motion to Vacate is DENIED.

   III.      CONCLUSION

          For the reasons set forth herein, IT IS ORDERED that Dickerson’s Motion to Vacate



                                                   3
under 28 U.S.C. § 2255 [Doc. No. 34] is DENIED.

      MONROE, LOUISIANA, this 29th day of June 2021.




                                                       TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE




                                            4
